DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 6.9.21. In view of this communication, claims 1-21 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 8 recites “‘a logic evaluating output of said generator for determining an operating parameter of said shaft mounted to be rotatable”, which is not shown.
Claim 9 recites “generator is provided in a structural unit with a cylindrical sleeve introduced into said shaft body” and the element “cylindrical sleeve” and it is not clear which is the cylindrical sleeve in the drawing as there is no element referral in the specification.
Claim 10 recites “A drive train of a vehicle” which is not shown.
Claim 14 recites a “a sensor provided on or in said shaft body..” which is not shown.
Claims 13,15-21 recites the limitation “universal shaft” which is not shown in the drawing that corresponds with an element referral in the specification.
Therefore, the claimed limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13, 15-21 recite the limitation “universal shaft”. It is not clear from the specification or the drawings the structure of “universal shaft”. To further prosecution, examiner is interpreting universal shaft as one with an universal joint having multiple axes of rotation.
Claim 14 recites ‘a sensor provided on or in said shaft body and energized by said generator is switched on or off in dependence of an operating parameter of said shaft that is determined by a logic coupled to said generator by evaluating electrical output of said generator’ is vague and indefinite, as the claim requires a sensor, on off switching’, operating parameter of the shaft’ and logic circuit, none of the elements are shown by the applicant, hence the claim is vague and indefinite. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, 8, 10, 15, 16, 17, 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites ‘said primary part comprises a magnet mounted in a spring loaded manner’; it is not clear what is meant by ‘spring loaded manner’. Figure 1 does disclose spring 18, however, it is not clear what causes the spring to be ‘loaded’. Examiner interprets that the ‘spring loaded’ would require certain pre-load or force applied to spring 18. However, there is no force imparting element disclosed.
 Claim 3 further recites ‘said secondary part comprises a curved coil’; the drawings show ‘coil’ as element 22. It is not clear if ‘’curved coil’ means the coil is formed by winding-hence it is a curved coil, or the coil is arranged along the curvature of element 10, hence it is ‘curved along the circumference’.
 Claim 4 recites ‘windings of said coil are arranged eccentrically in said shaft body’. The drawings appear to show the coil (inner and outer) being concentric to the shaft body 2.  Please note that in order for the coil to be eccentric, the coil will have a separate center of rotation, compared to the center of rotation of the shaft body 2. 
Claim 6 recites ‘several generators are provided, each comprising a respective primary part with a natural frequency’. It is not clear what constitute ‘several generators’, does each coil and a magnet treated as an independent generator? Also, ‘respective primary part’ would require a separate primary part, that is decoupled from the adjacent generator and that does not appear to be the case here, hence the claim is vague and indefinite.
Claim 8 recites ‘a logic evaluating output of said generator for determining an operating parameter of said shaft mounted to be rotatable.’ What output parameter of the generated is being evaluated by ‘logic’? Please note that there is no logic circuit disclosed.
Claim 10 recites “a drive train of a vehicle or a machine, comprising the shaft’. Since, here ‘drive train’ or ‘a machine’ is being recited, the drive train or the machine will have more components than the shaft. Having only a shaft will not constitute ‘a drive train’ or ‘a machine’, hence the claim is vague and indefinite.
Claim 15 recites “the generator is driven by a cardan error occurring with a rotation of said universal shaft.’, Here the cardan error appear to refer to shaft(s) connected to an ‘universal joint’, however, the applicant has not recited ‘shaft(s) connected to an universal joint’, hence it is not clear how cardan error could be generated.
Claim 7 is rejected due to dependency on claim 6.
Claims 16-18 are rejected due to dependency on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamdisana (DE 102015100656 B3).
Regarding Claim 1, Hamdisana discloses a shaft [Para 0011]with a shaft body (Fig 1 below, 12) and a generator (Fig 1, 20, 14) comprising a secondary part (Fig 1, 20a-1) and a primary part (Fig 1, 14, 14p) arranged within said secondary part (14 is within 20a-1 radially) and movable relative to said secondary part [Para 0062 discloses play between elements 20 and 14] , wherein said generator is provided on said shaft body in a rotationally fixed manner [Para 0022 discloses element 20 is fixed on 12] and that said primary part is movable along a direction of longitudinal extension of said secondary part [Para 0062 discloses play between elements 20 and 14], and wherein said direction of longitudinal extension of said secondary part is at a radial distance (Fig 1, R) to a longitudinal axis (Fig 1, 16) of said shaft body (Fig 1, 12).  

    PNG
    media_image1.png
    645
    613
    media_image1.png
    Greyscale

Regarding Claim 2, Hamdisana discloses the shaft according to claim 1.  Hamdisana further discloses  said primary (Fig 1 above, 14p) and said secondary part (Fig 1, 20a-1) in a cross- sectional view of said shaft body (Fig 1, 12) in the region of an outer jacket (Fig 1, Oj) of said shaft body extend in a circumferential direction (Fig 1, C) that is tangential to a radial direction (Fig 1, R).   
Regarding Claim 6, Hamdisana discloses the shaft according to claim 1.  Hamdisana further discloses  several generators (Fig 1 above, 20, 14) are provided, each comprising a respective primary part (Fig 1, 14p) with a natural frequency (Every structure and/or parts of it will have its own natural frequency].  
Regarding Claim 7, Hamdisana discloses the shaft according to claim 6.  Hamdisana further discloses  in a cross-sectional view of said shaft body, at least one generator is provided in each half of said shaft body (Generators 14p with 20a-1, 20a-2 and 20a-3 are evenly distributed throughout the circumference in Fig1 above).  
Regarding Claim 10, Hamdisana discloses the shaft according to claim 1.  Hamdisana further discloses a drive train of a vehicle or a machine, comprising the shaft according to claim 1 [Para 0003 discloses hybrid drives].  
Regarding Claim 11, Hamdisana discloses a method for operating a shaft [Para 0011] with a shaft body (Fig 1 above, 12) and a generator (Fig 1, 20, 14) provided in a rotationally fixed manner [Para 0022 discloses element 20 is fixed on 12] in said shaft body, the method comprising: moving a primary part of said generator relative to a secondary part of said generator; and swinging the primary part (Fig 1, 14, 14p) to and fro in a circumferential direction that is tangential to a radial direction of said shaft body when said shaft rotates or vibrates [Para 0062 discloses play between elements 20 and 14].  
Claims 15-16, 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker (US20140188353A1). 
Regarding Claim 15, Baker discloses a universal shaft [Para 0028] with a generator [Para 0054]for generating electricity, wherein the generator is driven by a cardan error occurring with a rotation of said universal shaft [Para0056 discloses universal Cardan joint].  
Regarding Claim 16, Baker discloses the universal shaft according to claim 15.  Baker further discloses  said generator is configured as a vibratory system and can be excited by the cardan error in a natural frequency of said vibratory system [Para 0057 discloses generator has mass deflection at resonant frequencies].  
Regarding Claim 19, Baker discloses the universal shaft according to claim 15. Baker further discloses said generator (Fig 10 below, 77) is provided in an interior of said universal shaft (Fig 8 below, 28 is part of universal shaft).  
Regarding Claim 20, Baker discloses the universal shaft according to claim 15. Baker further discloses said generator is provided on an exterior (Fig 8 below, 74, 78 are on the exterior) of said universal shaft(Fig 8, 28 is part of universal shaft).  
Regarding Claim 21, Baker discloses the universal shaft according to claim 15. Baker further discloses a drive train of a vehicle or a machine[ Para 0028], comprising the universal shaft according to claim 15.

    PNG
    media_image2.png
    322
    431
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    592
    554
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,5  are rejected under 35 U.S.C. 103 as being unpatentable over Hamdisana in view of Doi et al (JP 2017139840A), hereinafter referred to as Doi. 
Regarding Claim 3, Hamdisana discloses the shaft according to claim 2. Hamdisana further discloses the said secondary part (Fig 1 above, 20a-1)  connected in a rotationally fixed manner [Para 0022 discloses element 20 is fixed on 12] to said shaft body and said primary part (Fig 1, 14, 14p) in the circumferential direction of said shaft body [Para 0062 discloses play between elements 20 and 14].  Hamdisana does not disclose a secondary part comprises a curved coil and primary part comprises a magnet mounted in a spring loaded manner within said coil.
Doi discloses a secondary part (Doi, Fig 2 below, 29, Fig 5 below, L2) comprises a curved coil (Doi, Fig 2, 29, Fig 5, L2) and primary part (Doi, Fig 2, 33, 35, 27) comprises a magnet (Doi, Fig 2, 27) mounted in a spring (Doi, Fig 2, 43) loaded manner within said coil (Doi, Fig 2, 29, Fig 5, L2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the shaft of Hamdisana with the piezo element structure substituted by inductive power generation using  coil and magnet with spring configuration as taught by Doi (and this is well known to those skilled in the art) in order to generate power due to oscillation and vibration of the shaft. [Para 0062 discloses play between elements 20 and 14 which can be replaced by a structure involving magnet and coil].

    PNG
    media_image4.png
    742
    387
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    592
    427
    media_image5.png
    Greyscale

Regarding Claim 5, Hamdisana in view of Doi discloses the shaft according to claim 3.  Hamdisana in view of Doi further discloses said generator (Hamdisana ,Fig 1 above, 20, 14) extends substantially over an entire circumference of said shaft body (Hamdisana ,Fig 1, 12) in the cross-sectional view.  
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Hamdisana in view of James et al (GB2550115A) , hereinafter referred to as James.
Regarding Claim 8, Hamdisana discloses the shaft according to claim 1.Hamdisana does not disclose a logic evaluating electrical output of said generator for determining an operating parameter of said shaft mounted to be rotatable. 
James (Page 12, 6-12) discloses a logic evaluating electrical output of said generator for determining an operating parameter of said shaft mounted to be rotatable ( James discloses energy harvester as a coarse sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the shaft of Hamdisana modified by the logic to use the output to determine operational characteristics as taught by James in order to inexpensively monitor operation parameters.
Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Hamdisana in view of Fayoumi (DE102010038654A1).
Regarding Claim 9, Hamdisana discloses the shaft according to claim 1. Hamdisana does not
disclose said generator is provided in a structural unit with a cylindrical sleeve introduced into said shaft body. 
Fayoumi discloses said generator is provided in a structural unit with a cylindrical sleeve introduced into said shaft body [Fayoumi, Para 0014 discloses rotor applied in the form of sleeve to the drive shaft]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the shaft of Hamdisana modified by rotor as a sleeve(rotor is part of generator and structural unit in a sleeve form) as taught by Fayoumi for easy manufacturing of product.



 
Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Hamdisana in view of De Los Rios (FR2815190A1).
Regarding Claim 12, Hamdisana discloses the shaft according to claim 11. Hamdisana does not explicitly disclose said primary part is excited in its natural frequency by the rotation of said shaft. 
De Los Rios discloses  said primary part (De los Rios, Fig 1 below, 24, 23,6) is excited in its natural frequency [De los Rios, Claim 7] by the rotation of said shaft (De los Rios, Fig 1, 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the shaft of Hamdisana modified by the resonance based spring mass system as taught by De los Rios in order to generate maximum electrical energy.

    PNG
    media_image6.png
    481
    362
    media_image6.png
    Greyscale

Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Hamdisana in view of De los Rios and Baker (US20140188353A1).
Regarding Claim 13, Hamdisana discloses the method according to claim 11. Hamdisana does not explicitly disclose said shaft is a universal shaft and said primary part is excited in its natural frequency by a cardan error of said universal shaft. 
Baker discloses said shaft is a universal shaft and said primary part (Baker, Fig 8 above, 76, 78) is excited  by a cardan error of said universal shaft [Baker, Para 0028 discloses vibration due to imbalance in cardan shaft].
De los Rios discloses primary part (De los Rios, Fig 1 above, 24, 23,6) excited in its natural frequency [De los Rios, Claim 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the method of Hamdisana modified by the resonance based spring mass system as taught by De los Rios using the vibration caused by a cardan shaft as taught by Baker in order to generate maximum electrical energy during maximum vibration.
Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Hamdisana in view of  Baker.
Regarding Claim 14, Hamdisana discloses the method according to claim 11. Hamdisana does not explicitly disclose a sensor provided on or in said shaft body and energized by said generator is switched on or off in dependence of an operating parameter of said shaft that is determined by a logic coupled to said generator by evaluating electrical output of said generator.  
Baker discloses a sensor [Para 0031] provided on or in said shaft body [Para 0031] and energized by said generator [Para 0054] is switched on or off in dependence of an operating parameter of said shaft that is determined by a logic coupled to said generator by evaluating electrical output of said generator[Para 0058 discloses intelligent charge management and circuit activation upon adequate energy storage].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the method of Hamdisana modified by circuitry and logic to use the sensor as taught by Baker to effective charge management.

Claims 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Doi.
Regarding Claim 17, Baker discloses the universal shaft according to claim 16. Baker does not disclose  a spring that is deflectable in a circumferential direction of shaft for generating a relative motion between a primary part and a secondary part of said generator.  
Doi discloses  a spring (Doi, Fig 2 above, 43) that is deflectable in a circumferential direction of  shaft (Fig 2, 23) for generating a relative motion between a primary part (Doi, Fig 2, 33, 35, 27) and a secondary part (Doi, Fig 2, 29, Fig 5, L2) of said generator (Doi, Fig 2, 17).  
Regarding Claim 18, Baker in view of Doi discloses the universal shaft according to claim 17. Baker in view of Doi further discloses at least one of said primary part (Baker, Fig 8 above, 78) and said secondary part (Baker, Fig 8, 76) of said generator (Baker, Fig 8, 74) is attached to said universal shaft (Fig 8, 28 is part of universal shaft) in a rotationally fixed manner.  
For claims 17, 18, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the universal shaft of Baker with the attached primary or secondary part modified by the spring deflectable in a circumferential direction as taught by Doi in order to provide oscillatory motion and generate electrical output.

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Hamdisana in view of Doi and Baker. 
Regarding Claim 4, Hamdisana in view of Doi discloses the shaft according to claim 3.  Hamdisana in view of Doi does not explicitly disclose windings of said coil are arranged eccentrically in said shaft body.  
Baker discloses windings of said coil (Baker, Fig 8 above, 76) are arranged eccentrically in said shaft body [Baker, Para 0055].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the shaft of Hamdisana in view of Doi along with coil and magnet with spring configuration modified by the eccentric coil on the shaft body as taught by Baker in order to have an alternate way to generate electrical energy [Baker, Para 0055].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832